        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                          )
                                                    )
                v.                                  )
                                                      CRIMINAL NO.: 1:20-CR-040
                                                    )
  JESSICA JOHANNA OSEGUERA                          )
  GONZALEZ,                                         )
        also known as “Jessica Johanna              )
        Castillo” and “La Negra,”                   )
                                                    )
                 Defendant.                         )

  GOVERNMENT’S RESPONSE TO DEFENDANT’S THIRD MOTION TO COMPEL
            PRODUCTION OF EVIDENCE AND WITNESSES

       The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Compel Production of Evidence and Witnesses (“Motion” or “Mot.”)

(Dkt. No. 105). The Motion seeks to compel the government to disclose documents or

information “regarding any potential loss amount under Section 2B1.1 of the United States

Sentencing Guidelines and any proceeds realized by the entities identified in the Superseding

Indictment.” Mot. at 1.

       The Motion should be denied on several grounds. First, the defendant has not established

that the amount of loss evidence she seeks to compel is relevant and material to preparing a

defense or to the applicable sentencing guidelines. Second, the defendant’s Motion is moot

because the government has not withheld any information regarding amount of loss. Finally, the

Motion is untimely because all relevant facts were known to the defendant prior to the July 13,

2020 pretrial motions deadline set by the Court.

       I.      Amount of Loss Evidence Sought by the Defendant Is Neither Relevant Nor
               Material to Guilt or Sentencing

       Rule 16, in pertinent part, requires production only of items “within the government’s

possession, custody, or control” that are “material to preparing the defense.” Fed. R. Crim. P.
                                                   1
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 2 of 12




16(a)(1)(E)(i). “[I]n the context of Rule 16, ‘the defendant’s defense’ means the defendant’s

response to the Government’s case in chief.” United States v. Armstrong, 517 U.S. 456, 462

(1996). In order to show materiality, a defendant must demonstrate that the requested evidence

“bears some abstract logical relationship to the issues in the case . . . . There must be some

indication that the pretrial disclosure of the disputed evidence would [enable] the defendant

significantly to alter the quantum of proof in his favor.” United States v. Lloyd, 992 F.2d 348,

350-51 (D.C. Cir. 1993) (alterations in original) (internal citation and quotation marks omitted).

Although the materiality requirement is not a heavy burden, it is not enough that the documents

sought bear an “abstract logical relationship to the issues in the case.” United States v. George,

786 F. Supp. 56, 58 (D.D.C. 1992).

       In the defendant’s motion, the defendant argues that documents showing a “loss amount”

and “proceeds realized by the entities identified in the Superseding Indictment” are relevant

primarily because of their application at sentencing. See Mot. at 7–8. Although the defendant

does not argue it in extensive detail in the Motion, the defendant appears to contend that Section

2B1.1 of the Sentencing Guidelines Manual is the applicable offense conduct guideline. See

Mot. at 5.

       The defendant’s position is misguided. Section 2B1.1 is not the offense conduct

guideline that should apply here if the defendant is convicted of the charged Kingpin Act

violations. Unlike many federal criminal statutes, the Guidelines Manual does not prescribe a

specific guideline for the Kingpin Act. See generally Sentencing Manual Appendix A. Thus,

pursuant to Section 1B1.2(a), because the offense of conviction here would be a “statutory

provision not listed in the Statutory Index,” the “most analogous guideline” should be applied.




                                                  2
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 3 of 12




See also Sentencing Manual § 2X5.1 (“If the offense is a felony for which no guideline expressly

has been promulgated, apply the most analogous offense guideline.”).

       The government contends that the most analogous guidelines are Section 2M5.1 or

Section 2M5.3, which the Sentencing Commission has affirmatively indicated apply to criminal

violations of the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1705.

See generally Guidelines Manual Statutory Index, Appendix A. 1 IEEPA gives the president

authority to designate Specially Designated Global Terrorists (“SDGTs”). See generally 50

U.S.C. § 1902. Through IEEPA and applicable executive orders, the Department of the Treasury

can also block the interests of SDGTs in property, as well as designate persons or entities

“owned, controlled, or directed by, or to have acted or purported to act for or on behalf of” an

SDGT. See Exec. Order 13886, 84 Fed Reg. 48041 (2019). Compare 21 U.S.C. § 1904(b) (the

Department of the Treasury can block the interests of significant foreign narcotics traffickers in

property, as well as designate persons or entities “owned, controlled, or directed by, or acting for

or on behalf of” a significant foreign narcotics trafficker).

               a. History and Text of the Kingpin Act Supports Applicability of Guidelines
                  Sections 2M5.1 or 2M5.3 at Sentencing

       Congress expressly modeled the Kingpin Act on IEEPA, giving the president authority to

name “significant foreign narcotics traffickers” for the purpose of imposing sanctions. 21 U.S.C.

§ 1901(a). Congress also found that prior to the Kingpin Act’s enaction in 1999, “IEEPA was

successfully applied to international narcotics traffickers in Colombia.” Id. § 1901(a)(3). It is




1
 The Sentencing Manual’s Statutory Index also links criminal violations of IEEPA to offense
conduct guidelines Section 2M5.2, which applies specifically to weapons exports. Because
weapons exports are not alleged in this case, Section 2M5.2 is not applicable.

                                                  3
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 4 of 12




therefore no surprise that the Kingpin Act’s penalty provisions are similar to those of IEEPA.

Specifically, IEEPA’s penalty provision provides:

               A person who willfully commits, willfully attempts to commit, or
               willfully conspires to commit, or aids or abets in the commission of,
               an unlawful act described in subsection (a) [which makes it unlawful
               to violate any ‘license, order, regulation, or prohibition issued under
               IEEPA] shall, upon conviction, be fined not more than $1,000,000,
               or if a natural person, may be imprisoned for not more than 20 years,
               or both.

50 U.S.C. § 1705(c).

       The Kingpin Act’s criminal penalty provision provides:

               (1) Whoever willfully violates the provisions of this chapter, or any
                   license rule, or regulation issued pursuant to this chapter . . . shall
                   be—

                   (a) Imprisoned for not more than 10 years,
                   (b) Fined in the amount provided in title 18, or in the case of an
                       entity, fined not more than $10,000,000,

               or both.

               (2) Any officer, director, or agent of any entity who knowingly
                   participates in a violation of the provisions of this chapter shall
                   be imprisoned for not more than 30 years, fined nor more than
                   $5,000,000, or both.

21 U.S.C. § 1906(a). Thus, although the Kingpin Act has a lower base maximum prison

sentence than IEPPA, it prescribes substantially higher fines. In the case of an officer, director,

or agent of an entity, the Kingpin Act envisions a higher maximum prison sentence.

       Furthermore, similar to IEEPA, Congress expressly envisioned the Kingpin Act as

protecting the national security of the United States. Specifically, the stated purpose of the

Kingpin Act is to identify and sanction “significant foreign narcotics traffickers, their

organizations, and the foreign persons who provide support to those significant foreign narcotics




                                                   4
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 5 of 12




traffickers and their organizations, whose activities threaten the national security, foreign policy,

and economy of the United States.” 21 U.S.C. § 1902 (emphasis added).

       Because the Kingpin Act is, by its own terms, a national security control, Guidelines

Section 2M5.1 would be the appropriate guideline to apply following a conviction in this case.

Section 2M5.1 is titled “Evasion of Export Controls; Financial Transactions with Countries

Supporting International Terrorism.” U.S.S.G. § 2M5.1. Under this section, a base offense level

of 26 applies if “national security controls or controls relating to the proliferation of nuclear,

biological, or chemical weapons or materials were evaded.” U.S.S.G. § 2M5.1(a)(1)(A)

(emphasis added). Particularly here, where each of the five counts of the Superseding Indictment

alleges that the defendant engaged in transactions or dealings “to evade or avoid, or that had the

effect of evading and avoiding” the Kingpin Act’s sanctions, Section 2M5.1’s reference to

“evasion” of national security controls is apt. Several other courts have looked to the stated

purpose of a statute or regulation when determining whether it qualifies as a national security

control under 2M5.1. See, e.g., United States v. Elashyi, 554 F.3d 480, 508 (5th Cir. 2008)

(finding that export regulation with Libya constituted national security control where relevant

Executive Order stated that Libya posed an “unusual and extraordinary threat to the national

security and foreign policy of the United States” (internal quotation marks omitted)); United

States v. Min, No. 99 CR. 875 (KTD), 2000 WL 1576890, at *2 (S.D.N.Y. Oct. 23, 2000)

(“While Defendant correctly points out that ‘national security’ is not defined in the Sentencing

Guidelines, his assertion that the goods in question do not threaten ‘national security’ is

misplaced. The more critical analysis is whether the embargo or prohibition is based on national

security concerns. The embargo on the shipment of goods to North Korea is unquestionably




                                                  5
          Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 6 of 12




based on national security concerns.” (citing United States v. McKeeve, 131 F.3d 1 (1st Cir.

1997)).

          In the alternative to Section 2M5.1, Section 2M5.3 applies to “Providing Material

Support or Resources to Designated Foreign Terrorist Organizations or Specially Designated

Global Terrorists, or For a Terrorist Purpose,” and calls for a base offense level of 26. U.S.S.G.

§ 2M5.3. The acts of providing material support to an SDGT and a significant foreign narcotics

trafficker are analogous. As detailed above, IEEPA’s sanctions regime and that set forth in the

Kingpin Act are similarly constructed, with the Kingpin Act explicitly based on IEEPA, and with

similar maximum penalties prescribed by Congress. Thus, a sentencing court should view

Section 2M5.3 as an appropriate analogue when sentencing a defendant convicted of a criminal

violation of the Kingpin Act for providing material support to a significant foreign narcotics

trafficker as the court would, pursuant to the Sentencing Guidelines’ statutory index, in

sentencing a defendant convicted for providing material support to an SDGT under IEEPA.

          In the defendant’s case, either Section 2M5.1 or 2M5.3 should apply. The Superseding

Indictment alleges in each Count that the defendant “willfully (1) engaged in transactions or

dealings in property or interests in property of a foreign person,” designated for materially

assisting, supporting, or being controlled or directed by, a significant foreign narcotics trafficker

known as the Cartel de Jalisco Nueva Generacion, and/or “(2) engaged in transactions or

dealings to evade or avoid, or that had the effect of evading or avoiding, the prohibition on

transactions or dealings in property or interests in property of said foreign person.” Dkt. No. 65.

The Superseding Indictment further alleges that the defendant “is an officer, director, and/or

agent of” each designated foreign person. Id. Thus, under clause (1), the defendant allegedly

provided material support or resources, directly or indirectly, to a significant foreign narcotics


                                                  6
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 7 of 12




trafficker by willfully engaging in transactions with a designated business. Such material

support to a designated narcotics trafficker is analogous to providing material support to an

SDGT, warranting the application of Section 2M5.3. Under clause (2), the defendant allegedly

evaded sanctions, which are national security controls, by willfully engaging in transactions or

dealings with a foreign person designated under the Kingpin Act, warranting the application of

Section 2M5.1.

               b. Guideline Section 2S1.1 is Inapplicable in this Case as Amount of Loss is
                  Not an Accurate Measure of the Nature and Circumstances of the
                  Offense

       Although some courts have found that Section 2S1.1 is the most analogous guideline for

a criminal violation of the Kingpin Act, those cases involved at least one money laundering

charge in addition to the Kingpin Act violation. See, e.g., United States v. Balagia, No. 16-cr-

176 (E.D.T.X.); United States v. Sanchez, Case No. 07-cr-20587-ASG-2 (S.D. Fla. Jul. 27,

2007). Here, the defendant is not charged with money laundering. None of the Counts in the

Superseding Indictment reference financial transactions. And the government is not required to

present any evidence of financial transactions involving proceeds of unlawful activity to

establish the elements of the offense. Amount of loss is not an accurate measure of “the nature

and circumstances of the offense.” 18 U.S.C. § 3553(a)(1).

       Admittedly, Sections 2M5.1 and 2M5.3 permit a sentencing court to consider the amount

of funds involved in the transactions at issue. Application Note 2 to Section 2M5.1 provides that

“[i]n determining the sentence within the applicable guideline range, the court may consider . . .

the volume of commerce involved . . . .” U.S.S.G. § 2M5.1 cmt. n.2 (emphasis added).

Similarly, the Departure Provisions of Section 2M5.3 provide that “[i]n determining the sentence

within the applicable guideline range, the court may consider . . . the volume of the funds or

other material support or resources involved . . . .” U.S.S.G. § 2M5.1 cmt. n.2(A) (emphasis
                                                 7
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 8 of 12




added). However, nothing in Sections 2M5.1 and 2M5.3 requires the government to prove an

amount of loss or the volume of commerce affected in order for those sections to apply. And the

permissive nature of the commentary to Sections 2M5.1 and 2M5.3—explaining that the

“volume” of funds or commerce may be relevant—stands in stark contrast to the loss table of

Section 2B1.1, which requires a sentencing court to apply an increasing, purely linear

relationship between the amount of money involved and the base offense level. 2 Unlike the

“amount of loss” in Section 2B1.1, the application notes to Sections 2M5.1 and 2M5.3 do not

change the base offense level.

       Thus, because Section 2B1.1 of the Sentencing Guidelines will not apply at sentencing in

this case, documents that the defendant seeks concerning “amount of loss” are not discoverable

under Rule 16. They are neither relevant nor material to the defense, nor will they be used in the

government’s affirmative case. 3

       II.     The Defendant’s Motion is Moot Because the Government Has Not Withheld
               Evidence of Amount of Loss

       As noted above, Rule 16 requires production only of items “within the government’s

possession, custody, or control.” Fed. R. Crim. P. 16(a)(1)(E)(i). The government has already


2
  It is also notable in making the comparison that the Sentencing Commission, in interpreting the
various criminal statutes at issue, envisioned a substantially higher starting point for national
security crimes than fraud crimes, even before a sentencing court considers the amounts of
money at issue. Compare U.S.S.G. §§ 2M5.1, 2M5.3 (base offense level of 26) with U.S.S.G.
§ 2B1.1 (base offense level of 7).
3
  The government is aware of another, recent Kingpin Act case in which the record indicates that
either Section 2M5.1 or 2M5.3 is likely to apply at sentencing. See United States v. Coro, No.
1:19-cr-044 (S.D.N.Y.). Although that defendant has not yet been sentenced and the plea
documents are not publicly available, the public plea colloquy makes clear that the base offense
level is a level 26. See id., Dkt. No. 49 at 13 (“The letter says that you and the government have
reached agreement regarding the appropriate calculation of your sentence under a part of our law
known as the sentencing guidelines, and that the appropriate guidelines sentencing range is 70 to
87 months’ imprisonment. Do you understand that?”). A sentencing range of 70 to 87 months
corresponds to a level 26, which, as set forth above, is the base offense level for Guidelines
Sections 2M5.1 and 2M5.3.
                                                8
        Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 9 of 12




disclosed to defense counsel all evidence in the government’s possession related to financial

transactions between the defendant and the designated businesses named in the Superseding

Indictment, including records in the government’s possession from the defendant’s Mexico-

based accountant. The government has not withheld any amount of loss information from the

defendant, and the defendant has not presented any reason to believe the government possesses

the additional information she seeks to compel. Accordingly, the defendant’s motion should be

denied as moot. 4

       III.    The Defendant’s Motion Should Be Denied As Untimely

       In the Scheduling Order that currently governs this case, the Court ordered that all

“pretrial motions not related to CIPA materials or materials not in the government’s possession

prior to the May 19 hearing in this matter must be filed” by no later than July 13, 2020. See Dkt.

No. 41 (May 26, 2020 Minute Order). The discovery request letter from the defendant that

underlies her Motion was sent on May 8, 2020. See Dkt. No. 105-1. The government’s response

thereto was sent on June 5, 2020. See Dkt. No. 105-2. On July 13, 2020, the defendant filed

thirteen different pretrial motions. See Dkt. Nos. 51-63. Following the return of the Superseding

Indictment on July 16, 2020, see Dkt. No. 65, the defendant filed twelve different pretrial

motions on July 31, 2020, largely updated versions of those previously filed. See Dkt. Nos. 66–

77.

       All of the information and facts necessary for the defendant’s Motion were in her

possession prior to the pretrial motions deadline. The Motion does reference an August 24, 2020




4
  As the owner and/or manager of the entities named in the Superseding Indictment, the
government notes that the defendant is likely in the best position to possess full and complete
financial data related to those entities, and the government has requested reciprocal discovery
from the defendant on this front pursuant to Fed. R. Crim. P. 16(b)(1)(A).
                                                 9
       Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 10 of 12




Brady disclosure made by the government, as well as its September 25, 2020 disclosure to the

defendant of the identity of the witness who had provided the Brady information. See Mot. at 8–

9. But that Brady disclosure has no relevance to the arguments in the defendant’s Motion, and

the defendant should not be permitted to shoehorn the government’s compliance with its Brady

obligations in order to make belated motions. The Motion also cites the Court’s statements at the

status hearing held on September 11, 2020, regarding the guidelines that other courts have

applied when imposing sentences for criminal violations of the Kingpin Act within the last five

years. See Mot. at 7–8, 10. However, the defendant was aware well before the pretrial motions

deadline that courts have applied different guidelines to criminal violations of the Kingpin Act.

In fact, the defendant cited a case applying Section 2S1.1 in her Opposition to the Government’s

Motion for Pretrial Detention on March 2, 2020. See Dkt. No. 14 at 4–5 (citing Sanchez, Case

No. 07-cr-20587-ASG-2 (S.D. Fla. Jul. 27, 2007)); Dkt. No. 14-4 at 3–4 (attaching Sanchez plea

agreement in which parties agreed Section 2S1.1 applied).

       As the above chronology shows, the defendant had ample time to file her Motion to

Compel on the schedule previously set by the Court. The Court should therefore use its

discretion to deny the defendant’s Motion as untimely filed.

                                         CONCLUSION

       For the foregoing reasons, the defendant’s motion to compel should be denied.



Respectfully submitted this 21st day of October, 2020.


                                             Arthur Wyatt, Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                                10
Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 11 of 12




                       By:           /s/
                             Kaitlin Sahni, Trial Attorney
                             Kate Naseef, Trial Attorney
                             Brett Reynolds, Trial Attorney
                             Narcotic and Dangerous Drug Section
                             Criminal Division
                             U.S. Department of Justice
                             Washington, D.C. 20530
                             Telephone: (202) 514-0917




                               11
       Case 1:20-cr-00040-BAH Document 114 Filed 10/21/20 Page 12 of 12




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 21st day of October, 2020.




                                      By:    /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                12
